Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered.

Claim Status
Claim 1 was amended.
Claims 1-12 are examined and examined as follows”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5 – 6, 9, and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over LEVENDUSKY ET AL (US 2002/0102355 A1, previously cited), in view of NELSON ET AL (US 2014/0250963 A1, newly cited), and in view of JUNIUS ET AL (US 6,874,344 B1, newly cited).
Regarding claim 1, Levendusky discloses
	A method ["method of coating an aluminum alloy", para. 0021, Detailed Description] comprising:
	(a)    obtaining a sheet as feedstock, wherein the sheet is a non-ferrous alloy [strip 10 of aluminum alloy, fig. 1, and para. 0015, Detailed Description], and
wherein the feedstock has a first edge and a second edge [strip 10 of aluminum alloy, fig. 1, has two edges; "after the strip has been cooled, it can be further processed as by trimming the edges", para. 0065, Detailed Description];
wherein the first edge is opposite the second edge across a width of the sheet [strip 10 of aluminum alloy, fig. 1, has two edge across width, para. 0065, Detailed Description];
	(b)    heating the feedstock using a transverse flux induction heating system to form a heat treated product [induction heater 20, and second induction heater 42, fig. 1; heater 20 and 42 structures/components on both sides of strip 10, fig. 1; "second heater 42 which uniformly heats the metal or the plastic", para. 0020, Detailed Description; uniformly is transverse of the width of strip 10, fig. 1];
[water spray 44, fig. 1; water spray applied to both sides of strip 10, fig. 1; "cooling means", para. 0021, Detailed Description].
However, Levendusky does not explicitly disclose
	cooling at least one of the first edge and the second edge of the feedstock by cross-flowing at least one fluid across the at least one of the first edge and the second edge of the feedstock.
		(i) wherein the cross-flowing comprises flowing toward a sheet centerline, wherein the at least one fluid is delivered from at least one nozzle positioned apart from a side surface of the sheet; and
		(ii) wherein the cooling step (c) produces a higher heat transfer at the at least one of the first edge and the second edge compared to a center position of the sheet.
Nelson discloses a process of cooling a metal strip [process using cooling unit 108, fig. 2]; Nelson teaches among other limitations
	cooling at least one of the first edge and the second edge of the feedstock [cooling agent 112 flows onto strip 102 at two edges of strip 102, fig. 2] by cross-flowing at least one fluid across the at least one of the first edge and the second edge of the feedstock [outermost flows of cooling agent 112 flow across two edges of strip 102, fig. 2].
		(i) wherein the cross-flowing comprises flowing toward a sheet centerline [adjacent to outmost flows of cooling agent 112 flows onto strip 102 towards centerline of strip 102, fig. 2], wherein the at least one fluid is delivered from at least one nozzle positioned apart from a side surface of the sheet [nozzles 110 are spaced away from strip 102, and deliver cooling agent 112 to two edges of strip 102, fig. 2]; and
["differential cooling", para. 0018, Detailed Description; causes selected portions 204 to be cooler by heat removal by cooling agent 112 compared to unselected middle portion 206, fig. 2].
Junius discloses a method of cooling a metallic rolling stock [method using nozzles 5 supplying cooling gas, fig. 1]; Junius teaches among other limitations
	the at least one fluid is delivered in a direction parallel to the plane [orientation of nozzles 5 at two edges of rolling stock 4 supply gas such that gas flows parallel to surface of rolling stock 4, fig. 1, fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the water spray method step, of the aluminum alloy strip treatment method, of Levendusky, to apply the cooling agent at two edges of the strip to create differential cooling, as taught by Nelson, for the purpose of effecting non-uniform cooling across the width of an aluminum alloy strip, for the advantage of preventing undesirable distortion of the strip [Nelson, para. 0021, Detailed Description: "Differential cooling of the edges 208 of a strip 102 causes a local concentration of tensile stress sufficient to put the strip 102 into yield and stretch the edges 208, correcting any center waves or distortion present in the strip 102. In this way, the flatness of the strip 102 can be adjusted and/or improved using differential cooling"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the water spray method step, of the aluminum alloy strip treatment method, of Levendusky, to apply the cooling fluid such as gas such that the flow is parallel to the strip surface, as taught by Junius, for the purpose of effecting a flow efficient at removing heat from the strip, for the advantage of creating efficient cooling and creating a favorable atmosphere at the surface of the strip [Junius, col. 6 line , Detailed Description: "A cryogenic fluid may be injected or blown into the boarder of the contact surface of the roll nip according to one embodiment the present invention. This cryogenic fluid may, as has been disclosed above, be in either a gaseous or liquid phase when injected by the nozzle. The cryogenic fluid, selected according to one embodiment of the present invention, is a gas at ambient or room temperature. This injection provides at least three benefits: it lubricates the roll nip and the rolling stock; it cools the roll nip and the rolling stock at a contact surface between the roll nip and the rolling stock; and it displaces ambient gasses from the contact surface"].

Regarding claim 2, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, and the at least one fluid.
Levendusky further discloses
the at least one fluid is at least one of helium, hydrogen, or air ["After the strip has been post-heated, it is cooled quickly to solidify the coating in a substantially non-crystalline form. It may be desirable to first partially cool the strip with air or other gas to below the melting point of the polymer and then to quench the partially cooled strip with water sprays", para. 0064, Detailed Description].

Regarding claim 3, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, and the at least one fluid.
Levendusky further discloses
["After the strip has been post-heated, it is cooled quickly to solidify the coating in a substantially non-crystalline form. It may be desirable to first partially cool the strip with air or other gas to below the melting point of the polymer and then to quench the partially cooled strip with water sprays", para. 0064, Detailed Description].

Regarding claim 5, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, and the at least one fluid is air.
Levendusky further discloses
	the air further comprises liquid water droplets [water spray 44, fig. 1; water spray is known in the art as comprising air and droplets of water].

Regarding claim 6, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, and the non-ferrous alloy.
Levendusky further discloses
	the non-ferrous alloy is selected from the group consisting of aluminum alloys, magnesium alloys, titanium alloys, copper alloys, nickel alloys, zinc alloys and tin alloys [strip 10 of aluminum alloy, fig. 1, and para. 0015, Detailed Description].

Regarding claim 9, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, and the transverse flux induction heating system. and the non-ferrous alloy.
Levendusky further discloses
	a plurality of transverse flux induction heaters [induction heater 20, and second induction heater 42, fig. 1; heater 20 and 42 structures/components on both sides of strip 10, fig. 1; "second heater 42 which uniformly heats the metal or the plastic", para. 0020, Detailed Description].

Regarding claim 11, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, the cooling step, the feedstock, and the at least one of the plurality of transverse flux induction heaters.
Levendusky further discloses
	the cooling step is conducted after the feedstock is heated by at least one of the plurality of transverse flux induction heaters [water spray 44, applied after strip 10 passes through induction heater 20, and second induction heater 42, fig. 1].

Regarding claim 12, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, the cooling step, the feedstock, and the plurality of transverse flux induction heaters.
Levendusky further discloses
	the cooling step is conducted after the feedstock is heated by more than half of the plurality of transverse flux induction heaters [water spray 44, applied after strip 10 passes through induction heater 20, and second induction heater 42, fig. 1].

Claims 4, and 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over LEVENDUSKY ET AL (US 2002/0102355 A1, previously cited), NELSON ET AL (US 2014/0250963 A1, newly cited), and JUNIUS ET AL (US 6,874,344 B1, newly cited), as applied to claims 1 – 3, 5 – 6, 9, and 11 – 12 above, in view of GUPTA ET AL (US 2002/0017344 A1, previously cited).
Regarding claim 4, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, and the air.
However, Levendusky, Nelson, and Junius does not explicitly disclose
	the air further comprises water vapor.
Gupta discloses a method of quenching an aluminum alloy sheet [fig. 3; “methods of quenching heat-treatable aluminum alloy sheet”, para. 0003, Summary]; Gupta teaches among other limitations
	the air further comprises water vapor ["The sheet article is preferably first advanced past at least one nozzle, which gives a relatively gentle cooling action, preferably using air or air/water mixtures", para. 0017, Detailed Description; considered as air comprising water vapor].
It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the water spray method step, of the aluminum alloy treatment method, of Levendusky, to utilize an air/water mixture, as taught by Gupta, for the purpose of effecting a desired cooling profile, for the advantage of controlling cooling rate through a sprayed air/water mixture [Gupta, para. 0017, Detailed Description: "The further cooling of the sheet article is preferably effected by advancing the strip article past a plurality of spray nozzles for directing sprays of liquid or liquid/gas onto the strip article, the sprays causing the cooling in the at least two stages at the indicated different rates"].

Regarding claim 7, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, and the non-ferrous alloy.
However, Levendusky, Nelson, and Junius does not explicitly disclose
	the non-ferrous alloy is an aluminum alloy selected from the group consisting of lxxx, 2xxx, 3xxx, 4xxx, 5xxx, 6xxx, 7xxx, and 8xxx series aluminum alloys.
Gupta teaches among other limitations
the non-ferrous alloy is an aluminum alloy selected from the group consisting of lxxx, 2xxx, 3xxx, 4xxx, 5xxx, 6xxx, 7xxx, and 8xxx series aluminum alloys ["method of processing ... AA6000 ... AA2000, AA7000", para. 0039, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to specify particular aluminum alloys for treatment, of the aluminum alloy treatment method, of Levendusky, as taught by Gupta, for the purpose of applying an effective treatment method to a wide range of aluminum alloys, for the advantage of controlling quenching to be accomplished without distortion of a sheet [Gupta, para. 0039, Detailed Description: "rapid quenching may be initiated from that temperature without significant distortion of the alloy sheet product"].

Regarding claim 8, Levendusky, Nelson, Junius, and Gupta discloses substantially all the limitations as set forth above, such as
the method, the non-ferrous alloy, the aluminum alloy, and selected from the group of aluminum alloys.
However, Levendusky, Nelson, and Junius does not explicitly disclose
	the aluminum alloy is selected from the group consisting of 2xxx, 5xxx, 6xxx, and 7xxx series aluminum alloys.
Gupta teaches among other limitations
the aluminum alloy is selected from the group consisting of 2xxx, 5xxx, 6xxx, and 7xxx series aluminum alloys ["method of processing ... AA6000 ... AA2000, AA7000", para. 0039, Detailed Description].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to specify particular aluminum alloys for treatment, of the aluminum alloy treatment method, of Levendusky, as taught by Gupta, for the purpose of applying an effective treatment method to a wide range of aluminum alloys, for the advantage of controlling quenching to be accomplished without distortion of a sheet [Gupta, para. 0039, Detailed Description: "rapid quenching may be initiated from that temperature without significant distortion of the alloy sheet product"].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LEVENDUSKY ET AL (US 2002/0102355 A1, previously cited), NELSON ET AL (US 2014/0250963 A1, newly cited), and JUNIUS ET AL (US 6,874,344 B1, newly cited), as applied to claims 1 – 9, and 11 – 12 above, in view of SATAVA (US 4,412,923, previously cited).
Regarding claim 10, Levendusky, Nelson, and Junius discloses substantially all the limitations as set forth above, such as
the method, the cooling step, and the plurality of transverse flux induction heaters.
Levendusky further discloses
at least two of the plurality of transverse flux induction heaters [induction heater 20, and second induction heater 42, fig. 1; heater 20 and 42 structures/components on both sides of strip 10, fig. 1].
However, Levendusky does not explicitly disclose
	the cooling step is conducted between at least two of the plurality of transverse flux induction heaters.
Satava discloses a method of induction heat treatment including quenching [quench section 31, fig. 1; quench, fig. 2]; Satava teaches among other limitations
	the cooling step is conducted between at least two of the plurality of transverse flux induction heaters [quench section 31 is between heat stage with inductor 25, fig. 1, and temper stage with first inductor 35, fig. 1A; inductor 25 and first inductor 35 correspond to Levendusky heater 20 and heater 42, in a modification of Levendusky].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the water spray method step, of the aluminum alloy treatment method, of Levendusky, to utilize a [Satava, col. 4 line 60, Description: "The spacing and size of the apertures shown generally at 55 and 59 will vary such that the amount of quench water impinging on a given area of the channel will tend to control the distortion developing from the quench process. ... The object is to get the temperature of the channel down to below 900.degree. F. and minimize distortion in the restraint roll stands that follow"].

Response to Amendment
The Claims filed on 10/7/2021 is acknowledged.

Response to Argument
The Remarks/Arguments, filed on 10/7/2021, is acknowledged.
A.	With respect to the rejection of claims 1 – 3, 5 – 6, 9, and 11 – 12 under 35 USC 103 of Levendusky, and Takeuchi, the Applicant argues, filed on 06/10/2021, page 4 line 34 and thereafter: “However, for at least the following reasons, Levendusky and Takeuchi do not teach or suggest the cooling step (c) required by amended claim 1. Takeuchi relates to “an apparatus for cooling sheet steel by water spraying.” (Takeuchi at 3:36-37.) Takeuchi’s cooling apparatus includes: “a lower cooling water spraying system disposed immediately below the lower wheel conveyor section la and an upper cooling water spraying system disposed immediately above the upper wheel conveyor section lb in symmetrical relationship with the lower spraying system and mounted also on the movable frame 5 so that the upper spraying system may be moved up and down in unison with the upper wheel conveyor section lb.” (Takeuchi at 3:57-65.) That is, Takeuchi disposes his water spraying system above and below the steel sheet 4. Takeuchi describes that the “angular position of the spray nozzle” can be modified so that the “spray nozzle 7 may swing or oscillate through the angle from 0° to 70° relative to the vertical.” (Takeuchi at 5:15-16 (emphasis added).) That is, Takeuchi is able to rotate relative to the vertical direction, but only to an angle of up to 70°. Takeuchi expressly teaches that the “swinging or oscillating range of the spray nozzle 7 is selected between 0° and 70° because when the spray nozzle 7 is swung beyond 70°, almost no water droplet will impinge against the sheet steel being treated.” (Takeuchi at 7:19-23 (emphasis added).) That is, Takeuchi does not teach or suggest the cross-flowing of claim 1. Moreover, Takeuchi would not be capable of being arranged in a “cross-flowing” relationship as it would destroy the intended function of Takeuchi’s system. Accordingly, Takeuchi does not teach or suggest cross-flowing a fluid “in a parallel manner to a plane of the sheet toward a sheet centerline,” as required by claim 1. For at least the above reasons, claim 1 is patentable over Levendusky and Takeuchi. The remaining claims depend from claim 1 and are patentable at least by virtue of their dependencies.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 3, 5 – 6, 9, and 11 – 12 under 35 USC 103 of Levendusky, and Takeuchi have been fully considered and are persuasive. The rejection of claims 1 – 3, 5 – 6, 9, and 11 – 12 under 35 USC 103 of Levendusky, and Takeuchi has been withdrawn. However, upon further consideration, a new grounds of rejection of claim 1 is made, in view of the newly added limitations, such as, among others: “(i) wherein the cross-flowing comprises flowing toward a sheet centerline, wherein the at least one fluid is delivered from at least one nozzle positioned apart from a side surface of the sheet; and (ii) wherein the cooling step (c) produces a higher heat transfer at the at least one of the first edge and the second edge compared to a center position of the sheet ", line 10. Claims 1 – 12 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 12 are changed in scope. The newly added limitations, for which the Applicant argues, necessitated further consideration/search, and necessitated addition of the newly cited Nelson reference, and newly cited Junius reference. The Applicant's arguments are not persuasive when previously cited Levendusky, and newly cited Nelson, and Junius are considered, because it is respectfully 
In response to Applicant’s arguments that Takeuchi does not teach/suggest the claimed cross-flowing, it is respectfully argued that Nelson teaches/suggests cross-flow,  see above: [Nelson, (i) wherein the cross-flowing comprises flowing toward a sheet centerline [adjacent to outmost flows of cooling agent 112 flows onto strip 102 towards centerline of strip 102, fig. 2], wherein the at least one fluid is delivered from at least one nozzle positioned apart from a side surface of the sheet [nozzles 110 are spaced away from strip 102, and deliver cooling agent 112 to two edges of strip 102, fig. 2]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEIDEL (US 2004/0217184 A1) discloses a method of cooling a rolled metal strip with coolant flow in a direction parallel to the surface of the strip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






                                                                                                                                                                                      
/THOMAS J WARD/               Examiner, Art Unit 3761   
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761